     Case 1:95-cr-00072 Document 830 Filed 05/11/20 Page 1 of 4 PageID #: 2746



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT BLUEFIELD

UNITED STATES OF AMERICA

v.                                                CRIMINAL NO. 1:95-0072-07

WILLIAM HASKINS

                   MEMORANDUM OPINION AND JUDGMENT ORDER

        Defendant seeks a reduction in his term of supervised

release based upon the First Step Act of 2018.              In the

alternative, defendant seeks the early termination of his

supervised release under 18 U.S.C. § 3583(e)(1).

        On December 21, 2018, the First Step Act was signed into

law.     See Pub. L. No. 115-391, 132 Stat. 5194 (2018).             The First

Step Act applies the relief provided in the Fair Sentencing Act

of 2010, which reduced the disparity in the treatment of crack

and powder cocaine offenses, retroactively to eligible

defendants.       Under the First Step Act, “a court that imposed a

sentence for a covered offense” may “impose a reduced sentence as

if sections 2 and 3 of the Fair Sentencing Act of 2010 were in

effect at the time the covered offense was committed.”               Id. at §

404(b).

        To be eligible for a reduced sentence under the First Step

Act, a defendant’s sentence must not have been previously imposed

or reduced in accordance with Sections 2 and 3 of the Fair

Sentencing Act.       Id. at § 404(c).      In addition, a sentence may

not be reduced if the defendant has made a previous motion for a
  Case 1:95-cr-00072 Document 830 Filed 05/11/20 Page 2 of 4 PageID #: 2747



reduction under the First Step Act that was denied on the merits.

Id.   Furthermore, a court is not required to reduce a sentence

under the First Step Act.      Id.

      On October 10, 1995, defendant pled guilty to counts Seven,

Nine, Ten, and Twenty-Four of a 25-count superseding indictment

charging him with distribution of cocaine base and aiding and

abetting same, in violation of 21 U.S.C. § 841(a)(1) and 18

U.S.C. § 2.    Count Twenty-Four triggered a five-year mandatory

minimum sentence with a maximum sentence of 40 years while the

statutory maximum sentence on Counts Seven, Nine, and Ten was 20

years.   On February 5, 1996, defendant was sentenced to a term of

imprisonment of 420 months on Count Twenty-Four and 240 months on

each of Counts Seven, Nine, and Ten, all sentences to run

concurrently.    He was further sentenced to a term of supervised

release of five years on Count Twenty-Four and three years on

each of Counts Seven, Nine, and Ten, all such terms to run

concurrently.    On March 28, 2016, defendant’s sentence on Count

Twenty-Four was reduced to 315 months and he was released from

custody on March 15, 2018.       He is currently serving his term of

supervised release.

      As the parties agree, defendant’s conviction on Count

Twenty-Four is a “covered offense” because it was committed

before August 3, 2010 and the applicable penalties were modified

by section 2 of the Fair Sentencing Act which increased the drug


                                      2
  Case 1:95-cr-00072 Document 830 Filed 05/11/20 Page 3 of 4 PageID #: 2748



quantities necessary to trigger mandatory minimum sentences under

21 U.S.C. § 841(b)(1).      Specifically, the threshold requirement

to trigger the mandatory minimum sentence of five years under 21

U.S.C. § 841(b)(1)(A) was increased from 5 grams to 28 grams.

Furthermore, defendant’s sentence was not previously imposed or

reduced in accordance with the First Step Act nor has he made

another motion for a sentence reduction under the Act.

Retroactive application of the First Step Act in defendant’s case

yields a statutory maximum sentence of twenty years.

     The court has considered the record in this case, including

the original Presentence Investigation Report (PSI), original

Judgment and Commitment Order and Statement of Reasons, a

memorandum received from the Probation Office, and any materials

submitted by the parties on this issue.         The court has also

considered the applicable factors under 18 U.S.C. § 3553(a).

     The United States has indicated that it does not object to a

reduction in the defendant's term of supervised release to three

years.   Any sentence reduction under the First Step Act is

implemented pursuant to 18 U.S.C. § 3582(c)(1)(B).           United States

v. Venable, 943 F.3d 187, 194 n.11 (4th Cir. 2019).

     Based on the foregoing considerations, defendant’s motion is

GRANTED and it is further ORDERED that defendant’s term of

supervised release on Count Twenty-Four be reduced to a three-




                                      3
  Case 1:95-cr-00072 Document 830 Filed 05/11/20 Page 4 of 4 PageID #: 2749



year term of supervised release, to run concurrent with the

three-year terms imposed on Counts Seven, Nine, and Ten.

     The Clerk is DIRECTED to send a copy of this Memorandum

Opinion and Judgment Order to defendant, the Federal Public

Defender, counsel of record, the United States Marshal for the

Southern District of West Virginia, and to the United States

Probation Office for forwarding to the Sentencing Commission and

Bureau of Prisons.

     It is SO ORDERED this 11th day of May, 2020.

                                           ENTER:


                                          David A. Faber
                                          Senior United States District Judge




                                      4
